Citation Nr: 0913655	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-11 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
disease of the lumbar spine and spondylolisthesis grade 1-1, 
currently evaluated at 20 percent.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to 
February 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2004 and August 2005 
by the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO).

The issue of entitlement to an increased rating for 
degenerative disease of the lumbar spine and 
spondylolisthesis grade 1-1 (a back disorder), currently 
evaluated at 20 percent, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1998 private audiological evaluation failed to 
indicate the Veteran's speech recognition percentage; 
however, the Veteran manifested bilateral hearing loss with 
an average puretone threshold of 22 decibels in the right 
ear, and an average puretone threshold in decibels of 16 in 
the left ear

2.  On VA audiological evaluation in April 2005, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 24, with speech recognition 
of 96 percent (Level I hearing loss) in the right ear; and an 
average puretone threshold in decibels of 21, with speech 
recognition of 96 percent (Level I hearing loss) in the left 
ear. 


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
January 2005 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, what 
evidence was to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  The Veteran also was 
provided extensive information regarding the rating criteria 
contained in the applicable Diagnostic Code in the statement 
of the case, which was issued in December 2006, as well as 
additional opportunity to submit evidence (which he did not).  
Therefore, there was no prejudice as a result of the timing 
of the notification.  In addition, the Veteran's claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice under the aforementioned law and regulation 
is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; and the 
Board concludes, the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and VA medical records 
have been obtained, and the Veteran has declined a hearing on 
his claim.  Also, the Veteran was afforded a VA medical 
examination related to his claim.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim, and no further assistance to the Veteran 
with the development of evidence is required.  

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the Veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows: 
        (a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.

        (b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Although the record reflects the presence of hearing loss, 
there is no audiological examination of record indicating the 
Veteran is entitled to a compensable disability rating.  
Further, none of the medical evidence reflects the presence 
of exceptional hearing impairment, as defined by 38 C.F.R. 
§ 4.86, so application of 38 C.F.R. § 4.85, Table VII, is 
appropriate.  

In connection with this initial claim for service connection 
for bilateral hearing loss, the Veteran submitted an April 
1998 private audiological exam.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
50
LEFT
20
5
5
10
40

The average in the right ear was 22.5 decibels, and the 
average for the left ear was 15 decibels.  This examination 
failed to note any results related to speech recognition, 
making this report incomplete for disability evaluation 
purposes.  

At an April 2005 VA authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
45
LEFT
15
15
10
15
45

The average in the right ear was 24 decibels, and the average 
for the left ear was 21 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 in the left.

The most recent VA examination was performed in October 2007.  
It showed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
65
LEFT
25
20
20
20
50

The average in the right ear was 35 decibels, and the average 
for the left ear was 27.5 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 in the left.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to Level I, and the scores for the left ear correspond to 
Level I.  The intersection point for these Levels under Table 
VII shows that the hearing loss corresponds to a 
noncompensable disability rating.  An exceptional pattern of 
hearing loss that would warrant evaluation under 38 C.F.R. 
§ 4.86 is not shown.  Accordingly, the Board concludes that 
the schedular criteria for a compensable disability rating 
for bilateral hearing are not met.  The Board further finds 
that the evidence does not raise a question that a different 
rating is warranted for any period of time from the veteran's 
claim to the present time so as to warrant a staged rating 
based on significant change in the level of disability.  See 
Hart v Mansfield, 21 Vet. App. 505 (2007).

Though the Veteran has submitted a statement indicating his 
belief that he is entitled to a compensable rating for his 
hearing loss, the rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  38 C.F.R. § 4.1.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
Veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the Veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the Veteran for his service-
connected disability.  There is no evidence of frequent 
hospitalizations, and no indication that there has been 
marked interference with employment, therefore, remand for 
consideration of an extra schedular rating is not warranted.  
38 C.F.R. § 3.32 (2007).

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

By way of background, a September 1972 VA rating action 
reopened and granted the Veteran service connection for a 
back disorder, assigning a 10 percent rating effective June 
12, 1972.  After reevaluating the Veteran's back disorder, a 
September 1977 rating action assigned a noncompensable 
disability rating for the disorder, effective January 1, 
1978; and an October 1989 rating action confirmed this rating 
action.  The Veteran failed to appeal the October 1989 rating 
action and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

In November 2003, the Veteran filed an increased rating claim 
for his back disorder, and in a July 2004 rating action the 
RO assigned a 10 percent disability rating for the Veteran's 
back disorder, effective date of June 12, 1972 (though the 
decision in the caption read "Evaluation of degenerative 
disease of the lumbar spine and spondylolisthesis grade 1-
11...which is currently 0 percent is continued.").  The 
Veteran filed a notice of disagreement with this decision 
arguing the RO had committed clear and unmistakable error 
(CUE) in assigning a noncompensable rating; however, in an 
August 2005 rating action, the RO found there was no CUE and 
reiterated that the Veteran was assigned a 10 percent rating 
effective June 12, 1972.  Subsequently, the Veteran perfected 
the present appeal seeking an increased rating for his back 
disorder.  Notably, a December 2007 rating action increased 
the Veteran's back disability rating to 20 percent, effective 
October 15, 2007.

By granting an effective date of June 12, 1972 for the 
Veteran's back disorder, the RO has expanded the applicable 
appellate period for this issue.  Accordingly, the Veteran 
must be provided with the Diagnostic Codes utilized to rate 
his back disorder between June 1972 and July 2004.  This 
information is necessary to adequately explain to the Veteran 
what evidence would warrant a higher rating.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see also Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).  For this reason, the Veteran's 
increased rating claim must be remanded.  

Additionally, the expansion of the applicable appellate 
period raises the possibility that there are relevant medical 
records, which are not of record.  As such, the AMC/RO must 
contact the Veteran and ascertain whether there are VA or 
private treatment records related to the treatment of his 
back disorder since June 1972 and attempt to obtain these 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  For this reason as well, the claim must 
be remanded.  

In the July 2004 rating action, the RO assigned a 10 percent 
evaluation, effective June 12, 1972, based on an February 
2004 VA examination.  However, the regulations cited by the 
RO are not what were in effect between June 1972 and 
September 2003, but only relate to the regulations in effect 
after September 2003.  Essentially, the July 2004 rating 
action does not represent an assessment of the Veteran's 
disability as of the effective date assigned.  Accordingly, 
the Veteran's back disability must be reevaluated using the 
applicable regulatory provisions between June 1972 and July 
2004.  After developing the aforementioned relevant medical 
evidence, the RO must provide a VA examination, for a 
retrospective medical opinion.  See Chotta v. Peake, 22 Vet. 
App. 80, 84-85 (2008) and Vigil v. Peake, 22 Vet. App. 63 
(2008).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
the relevant Diagnostic Codes under which 
his back disorder was rated, between June 
1972 and July 2007.  

2. Further, the RO should contact the 
Veteran, as to ascertain where he has 
sought treatment for his back disorder 
beginning in June 1972, and make necessary 
efforts to obtain these records.  

3.  After this necessary development has 
been completed, the claims file should be 
furnished to a VA medical professional and 
after a review of the entire claims file, 
this individual should provide an opinion 
as to the precise time frame (preferably 
specific dates) when the Veteran's back 
disorder increased in severity.  The 
professional should provide an appropriate 
medical rationale for each opinion.  If 
after reviewing the assembled medical 
evidence, the examiner is unable to 
provide an assessment of the Veteran's 
disability without resorting to 
speculation, the examiner should state 
this in the examination report.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


